Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant's submission filed on 4/14/22 has been entered.  Claims 14-21, 23, and 25-26 are pending examination, claims 1-13 and 22 are withdrawn, claim 24 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-21, 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over JPH04118168 (provided in 2/20/20 IDS; hereafter JPH) in view of Dany (US 2,819,889; hereafter Dany) and Robbin (DE102015006098; provided in 7/11/19 IDS; hereafter Robbin)
Claim 14: JPH teaches a method for treating a workpiece comprising: passing a workpiece through a treatment tunnel by means of a conveyor system (See, for example, [0001-0004], Fig 1-2), 
the conveyor system comprising a trolley (F) by means of which the workpiece (100) is conveyed through the treatment tunnel (10), wherein each trolley comprises a chassis (21)  and a securing device Fa) for at least one workpiece which are coupled together by means of a coupling device (Fb), and wherein outside the treatment tunnel a guidance zone (20) with a driving area for the chassis is present (See, for example, Fig 1-2, [0009-0010]).  
and further wherein a gas compartment, arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing (such as area bordered / enclosed by walls 14L and 14R which frame air curtain), is supplied with a gas such that in the gas compartment a gas barrier (air curtain) is created between the treatment tunnel and the driving area (See, for example, [0010-0012] and Fig 1). 
JPH teaches the gas compartment being positioned above a top portion of the guidance zone ( driving area) beneath the treatment tunnel (See, for example, Fig 1), but doesn’t explicitly teach the gas compartment and the barrier extending from the underside of the floor into the guidance zone.  Dany teaches a method of improving the sealing a conveyance slot through which an externally mounted conveyance means passes (See, for example, col 1 lines 15-20).  Dany like JPH similarly teaches wherein the sealing comprises the use of an air curtain (See, for example, col 2 lines 1-10).  Dany further teaches wherein the air curtain sealing means comprises a separate housing comprising a barrier having an opening therein and which has been positioned between the outside wall of the treatment tunnel and the top portion (closest to said outside wall) of the driving area to achieve such improved sealing (See, for example, Fig 1-3, col 2 lines 1-31, col 3 lines 55-75).  As both JPH and Dany are directed to sealing conveyance slots between treatment tunnels and guidance zones, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated positioning the gas compartment with its associated housing and barriers extending from the underside of the floor into the guidance zone (with respect to JPH this being the underside of the floor) and a top portion of the driving area as such an orientation achieves the predictable result of forming an air curtain to improve the sealing between the treatment tunnel and the driving area and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 950).
JPH doesn’t explicitly teach passing a plurality of workpieces through the tunnel by mean comprising a plurality of trolleys.  Robbin similarly is concerned with providing barrier means between the treatment tunnel and the driving area to prevent passage of damaging materials there between (See, for example, Fig 4-6, [0053-0060]).  Robbin teaches the method for treating comprise passing a plurality of workpieces through a treatment tunnel by means of a conveyor system comprising a plurality of trolleys (See, for example, abstract, Fig 1-10, [0001]). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated treating plurality of workpieces by  a conveyor system comprising a plurality of trolleys as such plural component systems are known in the art to achieve treatment for a plurality of workpieces and as such an incorporation would predictably improve process output by allowing more than singular workpiece to be processed, additionally, it is held that mere duplication of parts has no patentable significance unless a new and unexpected result it produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI. B.   
Additionally /Alternatively, with respect to the claimed feature of the guidance zone being “delimited by a separate housing”, Robbin further teaches wherein positioning a sealing / shielding means at the bottom of the furnace tunnel (brushes 106 a/b) and the top of the driving area (108 a/b) can predictably shield / seal the tunnel and driving areas from another (See, for example, [0053], [0060]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated sealing brushes at the bottom of the furnace tunnel and top of the driving area as such means would predictably improve sealing / separation between the tunnel and driving areas.  By such incorporation, the housing would further be delimited by the extending brushes.  
With respect to the added limitation of the separate housing comprising a barrier having an opening therein, the gas compartment and barrier being positioned beneath an underside of a floor of the treatment tunnel and above the driving area, the combination of JPH and Dany (above) dictates that the separate housing holding the gas compartment is positioned beneath an underside of a floor of the treatment tunnel and above the driving area.  Dany has further taught the implementation of a separate housing distinct and beneath the underside of the floor and which further comprises walls, plates, baffles and flanges (46, 47, 41) (collectively interpreted as a barrier) with an opening there between to aid in directing the air blast (see, for example, Fig 3, col 3 lines 56-71 and col 4 lines 21-36).  Therefore it additionally would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have further incorporated a barrier (collective of plates / baffles / flanges 46 47 41 as depicted) extending from the underside of the floor into the guidance zone having an opening therein as it would predictable aid direction of air current while still permitting passage of the coupling device there through.  
Claim 15: JPH in view of Dany and Robbin teach claim 14 above and further teach whereinrein the gas compartment is connected via a first connecting passage with the treatment tunnel (such as area /interface between the volume where the air curtain passes and the interior of the furnace; further such as opening between brushes 106a/b)) and via a second connecting passage with the driving area (such as area /interface between the volume where the air curtain passes and the top of the driving area; further such as opening between brushes 108a/b) (See, for example, [0010] and Fig 1 of JPH and Fig 6F Robbin),
wherein the chassis of a trolley in the driving area is movable and in the process the securing device is also taken into the treatment tunnel and the coupling device extends through the first and the second connecting passage and the gas compartment (see, for example, [0010] and Fig 1 of JPH; and Figures of Robbin). 
Claim 17: JPH in view of Dany and Robbin teach claim 14 above and further teach wherein the gas compartment is configured as a flow compartment, wherein the gas compartment housing to this end comprises one or more gas inlets (31a) and one or more gas outlets (31b) (See, for example, [0010-0012] and Fig 1 of JPH). 
Claim 18: JPH in view of Robbin teach claim 15 above and further teach wherein the gas compartment is supplied by one or more gas inlets (31a) with gas for the gas barrier, which flows through the gas compartment along a flow path and in doing so in the gas compartment at least in part and at least in certain areas flows past a first connecting passage and/or the second connecting passage (refer to rejection of claim 15) and thereafter is discharged through one or more gas outlets (31b) from the gas compartment (See, for example, [0010-0012] and Fig 1 of JPH). 
Claim 19: JPH in view of Dany and Robbin teach claim 18 above and further teach wherein over a full longitudinal extension of the first connecting passage and/or the second connecting passage the gas barrier flows at least in part past these (see, for example, [0010] and Fig 1 of JPH wherein the air curtain / shielding means is formed over the entire length of the wall, thus it would span the full longitudinal extension of the passages, Robbin similarly teaches wherein the shielding means are desired along the full length of the tunnel [0055])).
Claim 20. JPH in view of Dany and Robbin teach claim 15 above and further teach wherein a flow section for the gas barrier is reduced, before gas of the gas barrier flows past the first connecting passage and/or the second connecting passage, by means of a flow guiding device (see, for example, Fig 1 of JPH wherein at origin of 30a the gas source flow is shown as being reduced in area (depicted as going from circular in cross-section to rectangular)). 
Claim 21:  JPH in view of Dany and Robbin teach claim 20 above and further teach wherein the flow guiding device comprises flow guiding elements (such as the narrowing walls at the narrowing interface of the air curtain origin 30a of Fig 1 of JPH).
Claim 23: JPH in view of Dany and Robbin teach claim 14 above and further teach wherein the gas to be supplied to the gas compartment is conditioned by means of a conditioning device (such as an air circulation pipe, an air pump, and air cleaner and the like) (See, for example, [0010] of JPH).
Claim 25: JPH in view of Robbin teach claim 14 above and further teach the step of arranging a flow guiding device in the gas compartment (such as the narrowing walls at the narrowing interface of the air curtain origin 30a of Fig 1 of JPH) for forming flow slots between the low guiding device and the underside of the floor of the treatment tunnel (see, for example, Fig 1 of JPH and combination with Dany and Robbin applied to claim 14 above).
Claim 26: JPH further teaches wherein the flow slots are arranged at a same vertical height relative to the underside of the floor of the treatment tunnel (see, for example, Fig 1 of JPH, wherein the inlet and outlet slots are taught to be oriented / aligned in the same horizontal axis, thus when offsetting these inlets and outlets from within to beneath the underside of the planar floor, such shared horizontal axis offset would result in the slots being arrange at the same vertical height relative to the underside of the floor). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JPH in view of Dany and Robbin as applied to claim 14 above, and further in view of Nelson (US 2006/0110280; hereafter Nelson).
Claim 16: JPH in view of Dany and Robbin teach claim 14 above and further teach wherein in the purpose of the air curtain in the gas compartment is to shield the environments of the furnace and the driving areas from one another (See, for example, [0003-0004], [0019] of JPH), but is silent as to the relative pressure between the areas, so it does not explicitly teach the gas compartment develops a pressure that is higher than the pressure in the treatment tunnel and/or the pressure in the driving area.  Nelson is directed to tunnel treatment systems comprising gas flow systems (See, for example, abstract, further to supplying of air curtains (See, for example, [0064]). Nelson further teaches use of air curtains as shielding means between environments (see, for example, Fig 2 [0064]).  Nelson further teaches in order for air curtains to prevent passage of bordering environments, the curtain should be provided a positive pressure higher than the pressure in these bordering environments (See, for example, [0064]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated developing a pressure in the gas compartment that is higher than the pressure in the treatment tunnel and/or the pressure in the driving area as such a pressure would predictably enable the air curtain to achieve the desired benefit of shielding  / preventing escape of the bordering environments through the curtain / gas compartment.

Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing.  With respect to the applicant’s arguments about a failure to teach a separate housing and the added limitation of “the gas compartment and the barrier extending from the underside of the floor into the guidance zone” the examiner has provided an annotated Fig 3 of Dany (below) to aid in explanation.  

    PNG
    media_image1.png
    257
    1092
    media_image1.png
    Greyscale

By combination of JPH and Dany a separate housing (essentially all of the structure depicted between the treatment tunnel and extending into the guidance zone of Annotated Fig 3) is positioned beneath an underside of a floor and above the driving area of JPH.  Gas compartment and the barrier extend from the underside of the floor into the guidance zone.  The extending barrier can be interpreted collectively as  portions of walls / plates / baffles / flanges 46, 47, and 41, thus considering 46, 47 and (bottom wall as depicted of) 41 collectively as the barrier, it  reads on extending from the underside of the floor into the guidance zone and as “having an opening therein” (such as opening with which the coupling device passes through between said section of 41 and 47.  By further combination with Robbin, the housing can further comprise sealing brushes extending into / toward the openings to improve the sealing of the opening therein could additionally be considered a portion of the claimed barrier.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712